Exhibit 10.1

 



second AMENDMENT TO OFFICE LEASE AGREEMENT

THIS SECOND AMENDMENT TO OFFICE LEASE AGREEMENT (this “Amendment”) is made and
entered into effective as of October 4, 2013, by and between FSP GALLERIA NORTH
LIMITED PARTNERSHIP, a Texas limited partnership ("Landlord"), and DEALERTRACK
TECHNOLOGIES, INC., Delaware corporation (“Tenant”).

RECITALS:

A.     Landlord and Dealertrack, Inc., a Delaware corporation ("Original
Tenant") previously entered into that certain Office Lease Agreement (the
"Original Lease"), dated February 16, 2012 covering certain space (the "Original
Premises") in the Building (as defined in the Lease) known as Galleria North
Tower I, 13737 Noel Road, Dallas, Texas 75240.

B.      On or about December 31, 2012, Landlord, Original Tenant and Tenant
entered into a certain Assignment, Assumption and First Amendment to Office
Lease Agreement (the “First Amendment”) pursuant to the terms of which, among
other things, Original Tenant assigned to Tenant and Tenant assumed the
obligations of Original Tenant under the Original Lease and expanded the
Original Premises to include the fifth and sixth floor of the Building (as
defined in the Original Lease). The Original Lease, as amended by the First
Amendment, is defined herein as the “Lease”; the Original Premises as expanded
pursuant to the First Amendment is referred to herein as the “Premises”.

C.      Tenant desires to further expand the Premises and Landlord and Tenant
are entering into this Amendment for the purpose of amending the Lease to set
forth the agreements of Landlord and Tenant relating to such expansion.

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
mutual agreements set forth in the Lease, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant have agreed, and do hereby agree, as follows:

1. Definitions: All terms used herein and not specifically defined shall have
the same meaning herein as is ascribed to them in the Lease.

2. Addition of Expansion Space. Landlord and Tenant have agreed to expand the
Premises to include all of the Rentable Area on the seventh floor of the
Building, such floor containing 24,907 square feet of Rentable Area and shown on
Exhibit "B-2" hereto (the "Expansion Space"). All references in the Lease to the
"Premises," including the definition in Section 1 of the Lease, shall include
the Expansion Space; (ii) all references in the Lease to the "Rentable Area of
the Premises," including the definition set forth in Section 1 of the Lease,
shall mean 133,873 square feet of Rentable Area; (iii) Exhibit "B" attached to
the Lease is further modified by the addition of the floor plan shown on Exhibit
"B-2" hereto; and (iv) except as specifically modified by the terms of this
Amendment, the terms and provisions of the Lease shall apply to the Expansion
Space and Tenant's use and occupancy thereof.

1

 

 

3. Grant. Landlord hereby leases and demises to Tenant, and Tenant hereby leases
from Landlord, the Expansion Space, all upon and subject to the terms and
conditions of the Lease. The term of the Lease applicable to the Expansion Space
is the same as the Lease Term and the expiration, extension or earlier
termination of the Lease shall apply to all of the Premises, including the
Expansion Space.Adjustment in Base Rental. From and after the Expansion
Commencement Date (as defined below), in addition to the Base Rental provided
for in the Lease, Tenant shall also pay Base Rental for the Expansion Space as
follows



Lease Months

Annual Base

Rental Rate Per RSF

Annual Base Rental [based on 24,907 RSF] Monthly Installments Additional Charge
to Base Rental April 1, 2014-April 30, 2014 $12.71 N/A $26,380.66 + Electricity
May 1, 2014 to June 30, 2015   $21.00 $523,047.00 $43,587.25 +Electricity July
1, 2015 to October 31, 2017 $22.20 $552,935.40 $46,077.95 +Electricity November
1, 2017 to February 29, 2020 $23.40 $582,823.80 $48,568.65 +Electricity March 1,
2020 to May 31, 2022 $24.60 $612,712.20 $51,059.35 +Electricity June 1, 2022 to
May 31, 2023 $25.80 $642,600.60 $53,550.05 +Electricity



Tenant agrees to pay to Landlord the additional Base Rental and electricity
described above in the same manner, on same the dates and subject to the same
terms as Base Rental provided in the Lease.

5. Commencement Date of Expansion Space. The term of the Lease as it pertains to
the Expansion Space shall commence on April 1, 2014 (the “Expansion Commencement
Date”).

6. Condition of Premises and Tenant Improvements. Landlord and Tenant agree that
Tenant will accept the Expansion Space on an "AS IS, WHERE IS" basis as of the
Expansion Commencement Date, and Tenant, by its signature below, accepts the
Expansion Space on such terms.

7. Adjustment of Tenant’s Share; Electricity Costs. Commencing on the Expansion
Space Commencement Date, (i) Tenant’s Share shall increase from 28.7117% to
35.2745%, and (ii) Tenant shall pay Tenant’s Share of Basic Operating Costs, and
Tenant’s Share of all of the electricity used in the Building. Billing and
payment of Tenant’s Share of Basic Operating Costs and electricity shall be paid
in accordance with Section 6 of the Lease. For the avoidance of doubt, Landlord
and Tenant acknowledge that the Base Year (as defined in the Lease) is not
modified by this Amendment and remains calendar year 2012.

2

 

 

9. Tenant Improvements. Tenant Improvements for the Expansion Space and the
Improvement Allowance are set forth on, and shall be governed by, New Exhibit
"D" hereto.

10. Parking. In addition to the parking rights granted to Tenant in Exhibit "E"
of the Original Lease and Section 10 of the First Amendment, Tenant shall also
have a non-exclusive right to 3.5 Parking Spaces for every 1,000 square feet of
Rentable Area in the Expansion Space (the "Expansion Parking Spaces") for a
total of 87 additional unreserved spaces. If and to the extent available at the
time of conversion, Tenant shall have the right to convert up to 4 of the
Expansion Parking Spaces into reserved parking spaces located in the Parking
Garage and 4 of the Expansion Parking Spaces into Executive Reserved Spaces
located in the underground parking areas beneath the Building. A monthly charge
of $35.00 plus applicable taxes per Reserved Parking Space shall apply to each
of the Reserved Parking Spaces in the Parking Garage (except that the first 12
months after the Expansion Commencement Date shall be free of such charge) and a
monthly charge of $75.00 plus applicable taxes per Parking Space shall be
assessed for each Executive Reserved Parking Spaces in the Underground Parking
Area. If Tenant exercises its right to convert Expansion Parking Spaces into
Reserved Parking Spaces, Tenant will be charged for the reserved Parking Spaces
regardless of whether the spaces are utilized. There is no monthly charge for
unreserved parking spaces. Except as especially set forth in this paragraph, the
provisions of Exhibit "E" to the Original Lease shall be applicable to the
Expansion Parking Spaces.

As of April 1, 2014, Tenant shall have a non-exclusive right to a maximum of 482
Parking Spaces in the Parking Garage. Tenant acknowledges that it will be solely
responsible for locating, securing and funding any alternative parking above the
482 vehicles off-site (not on the Complex). Tenant’s employees shall not be
allowed to park vehicles in Visitor Parking Spaces at any time.

If Tenant requests more than 482 parking access cards for Tenant’s employees,
then Landlord may incur additional costs to monitor Tenant’s use of the Parking
Garage.  Landlord may need to hire an additional security guard to monitor
Visitor Parking and/or to install a technology and hardware upgrade to the
existing parking access system (“System Upgrade”) to allow for the
interchangeability of Tenant's parking cards.  This System Upgrade will allow
for Tenant's employees to have ingress and egress to the parking garage, up to
the total number of parking spaces allowed in this Lease.  Upon Tenant reaching
the total number of parking spaces allowed in the Lease, the parking garage will
restrict access to any other Tenant employee(s) until other Tenant employee(s)
have exited the garage, thus reducing the number of Tenant employee(s) in the
parking garage below the allowed number of parking spaces in the Lease.  The
current bid for this System Upgrade is estimated at approximately $68,000. If
Landlord installs the System Upgrade to monitor Tenant’s use of the Parking
Garage, then Tenant shall be required to contribute an amount equal to Tenant’s
Share towards the cost of the System Upgrade upon installation. The System
Upgrade will be installed so that the garage/property manager will be able to
use the system for every car that enters and exits the garage, regardless of the
tenant(s) using the system.

3

 

11. Termination of Right of First Refusal. The right of first refusal set forth
on New Exhibit “H” of the First Amendment is hereby terminated and of no further
force or effect.

12. Commissions. Landlord and Tenant acknowledge that Cassidy Turley Commercial
Services, Inc. has acted on behalf of Landlord in connection with this Amendment
and iOptimize Realty Inc. d/b/a Corporate Realty Consultants has acted on behalf
of Tenant (collectively, "Brokers"). Landlord and Tenant agree that the Brokers
are the only brokers involved in the procurement, negotiation or execution of
this Lease, and that any commissions that may be payable by Landlord shall be
paid pursuant to a separate commission agreement. LANDLORD AND TENANT HEREBY
INDEMNIFY EACH OTHER FROM THE PAYMENT OF ANY COMMISSIONS OWED TO ANY OTHER
BROKER WITH RESPECT TO THIS AMENDMENT RESULTING FROM THE ACTS OF SUCH
INDEMNIFYING PARTY, BUT NOT OTHERWISE.

13. No Modification. Except as specifically amended by this Amendment, all other
terms and conditions of the Lease shall remain unchanged and in full force and
effect, and as said terms and conditions have been modified or amended hereby,
same shall be binding upon the parties hereto and their respective successors
and assigns. The Original Lease and this Amendment shall be construed as one
instrument and any default under the Original Lease shall also be a default
under this Amendment and any default under this Amendment shall also be a
default under the Original Lease.

14. No Waiver. Landlord and Tenant expressly acknowledge and agree that nothing
herein shall affect, abrogate or waive any rights or obligations of Landlord or
Tenant under the Lease.

15. Governing Law. THE TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.

16. Headings. The section headings hereof are inserted for convenience of
reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

17. Construction. Whenever the context hereof so requires, reference to the
singular shall include the plural and likewise, the plural shall include the
singular; words denoting gender shall be construed to mean the masculine,
feminine or neuter, as appropriate; and specific enumeration shall not exclude
the general, but shall be construed as cumulative of the general recitation. In
the event of any conflict between the terms of the Original Lease and this
Amendment, this Amendment shall control.

4

 

18. Severability. If any clause or provision of this Amendment is or should ever
be held to be illegal, invalid or unenforceable under any present or future law
applicable to the terms hereof, then and in that event, it is the intention of
the parties hereto that the remainder of this Amendment shall not be affected
thereby, and that in lieu of each such clause or provision of this Amendment
that is illegal, invalid or unenforceable, such clause or provision shall be
judicially construed and interpreted to be as similar in substance and content
to such illegal, invalid or unenforceable clause or provision, as the context
thereof would reasonably suggest, so as to thereafter be legal, valid and
enforceable.

19. Ratification. Tenant hereby confirms and ratifies that, as of the Effective
Date of this Amendment, and the Original Lease, as modified by this Amendment,
remains in full force in effect.

END OF TEXT; SIGNATURE PAGE FOLLOWS

 

5

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.

 

 

Landlord’s Notice Address:   LANDLORD:       Franklin Street Properties   FSP
GALLERIA NORTH LIMITED 401 Edgewater Place   PARTNERSHIP, a Texas Limited
Partnership Suite 201         Wakefield, Massachusetts 01880-6210   By: FSP
Property Management LLC, Attn:  Scott Carter, Esq.     its Asset Manager,      
    and     By: /s/ John F Donahue       Name: John F Donahue Franklin Street
Properties     Title: Vice President 401 Edgewater Place         Suite 201      
  Wakefield, Massachusetts 01880-6210         Attn:  Asset Management          
          Tenant’s Notice Address::   TENANT:        1111 Marcus Ave. – Suite
M04   DEALERTRACK TECHNOLOGIES, INC. Lake Success, NY  11042   a Delaware
corporation Attn:  General Counsel         By: /s/ Ana Herrera     Name: Ana
Herrera     Title: SVP Human Resources              

 

 

6

 

 

Exhibit B-2

Expansion Space

 

 

 

 

 

 

 [floorplan.jpg]

 

 



NEW EXHIBIT "D"

TENANT IMPROVEMENTS AGREEMENT

[Expansion Space]

This Tenant Improvements Agreement (herein so called) describes and specifies
the rights and obligations of Landlord and Tenant under the Amendment to which
this New Exhibit "D" is attached, with respect to the design, construction and
payment for the completion of the Tenant Improvements for Expansion Space.

1. Definitions. Any capitalized terms not defined in this Tenant Improvements
Agreement shall have the meaning set forth in the Amendment, or if not defined
in the Amendment, then the meaning set forth in the Lease. Additionally, as used
in this Tenant Improvements Agreement, the following terms (when delineated with
initial capital letters) shall have the respective meaning indicated for each as
follows:

"Architect” means a licensed architect selected and engaged by Tenant.

"Contractor" means the general contractor selected by mutual agreement of
Landlord and Tenant to perform the Work, provided, however that Landlord and
Tenant hereby approve the following to be the Contractor: Pacific Builders,
Inc.; J.F. Jones, Inc. and Balfour Beatty Construction.

"Certificate of Occupancy" means a certificate of occupancy, governmental
sign-off or other document, permit or approval (whether conditional,
unconditional, temporary or permanent) which must be obtained by Landlord from
the appropriate governmental authority as a condition to the lawful initial
occupancy by Tenant of the Expansion Space that is the subject of the Work.

"Improvement Allowance" means $566,634.25.

“Landlord Delay” means any delay in the performance of the Work by the date set
forth in the Timeline, for reasons that are not attributable to (A) a Tenant
Delay, (B) Force Majeure, (C) unavailability of materials that were timely
ordered and paid for, or (D) delays attributable to the failure of governmental
authorities to timely grant approvals, permits or carry out inspections
necessary to start or perform the Landlord’s Work but only with respect to that
part of Landlord’s Work that the government delay prohibits from starting and
further only if such failure is not due to Landlord’s or Contractor’s delay,
fault, act, or omission. A Contractor’s delay is a Landlord Delay.

"Plans and Specifications" means the detailed construction documents for the
Tenant Improvements referred to in paragraph 5 below.

"Space Plan" means the space plan to be prepared by Tenant in accordance with
paragraph 2 below and approved by Landlord and Tenant, and showing the general
configuration of the Tenant Improvements for the Expansion Space.

NEW EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

"Substantial Completion" means either (a) the date a Certificate of Occupancy is
obtained for the Expansion Space, or (b) if a Certificate of Occupancy is not
required as a condition to Tenant’s lawful occupancy of the Expansion Space, the
date that the Tenant Improvements are substantially completed (subject to punch
list items and a mutually agreeable timetable for completing such punch list
items), as confirmed in writing by Architect.

"Tenant Delay" means any delay caused by Tenant, including, without limitation,
with respect to the Work, Tenant's failure to timely meet or comply with any
part of the Timeline that is the responsibility of Tenant. A Tenant Delay
excuses Landlord's performance of any obligation related thereto for a period
equal to (a) the duration of the act, occurrence or omission that constitutes
the Tenant Delay, or (b) if longer, the reasonable period of delay actually
caused by such Tenant Delay. For this purpose, “timely” means the allotted
amount of time for performance set forth in the Timeline after taking into
consideration any delay due to the preceding tasks or obligations of Landlord
and other conditions precedent to Tenant’s Timeline responsibility not being
completed on or before the date contemplated in the Timeline.

"Tenant Improvements" means the initial improvements to the Expansion Space that
is more particularly described in the Plans and Specifications.

“Timeline” means the timeline for the Tenant Improvements attached hereto as New
Exhibit “D-1”.

"Work" means all materials and labor to be added to the existing improvements in
an Expansion Space, if any, in order to complete the installation of the Tenant
Improvements within each Expansion Space in accordance with the Plans and
Specifications for such Expansion Space, including, without limitation, all air
balancing and other mechanical adjustments to Building equipment serving the
applicable Expansion Space. Tenant acknowledges and agrees that only Building
Standard materials may be utilized in the performance of the Work unless
otherwise approved by Landlord in writing, such approval not to be unreasonably
withheld or delayed.

2. Space Plan. Tenant will cause the Architect to develop and design a space
plan for the Tenant Improvements and deliver such space plan to Tenant within
the time period set forth in the Timeline. The space plan must (a) be compatible
with the base building (both aesthetically and mechanically, as reasonably
determined by Landlord); (b) be adequate, in Landlord’s reasonable discretion,
for the preparation of Plans and Specifications for the Tenant Improvements; (c)
show, in reasonable detail, the design and appearance of the finishing materials
to be used in connection with installing the Tenant Improvements; (d) contain
such other detail or description as Landlord may reasonably deem necessary to
adequately outline the scope of the Tenant Improvements; (e) conform to all
applicable governing codes and ordinances; and (f) contain all information
necessary for construction cost estimating. All space plan drawings must be not
less than 1/8” scale. Without limiting those general requirements, the space
plan must expressly specify and include (without limitation) all of the
following: (1) wall types and heights and insulation, if needed; (2) door types
and hardware groups; (3) door frame types; (4) ceiling heights; (5) ceiling
materials; (6) floor covering materials and locations; (7) all

NEW EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

wall finishes; (8) any appliances, special systems or equipment to be furnished
as a part of the construction; (9) any mechanical requirements beyond that
provided in the base building; (10) any fire protection requirements beyond that
provided in the base building; (11) any plumbing requirements; (12) all power
and data locations; (13) any power required other than building standard power
distribution; (14) any power requirements for modular furniture; (15) any
emergency power requirement; (16) any lighting requirements beyond that provided
in the base building; (17) millwork elevations and details; (18) specific floor
material selections and designations; (19) specific wall material selections and
designations; and (20) work necessary to comply with all applicable Disability
Laws. The Space Plan must also include enlarged sketch layouts for any
non-standard rooms, including reflected ceiling plans, and must state the
approximate usable and rentable square footage of the Premises. The costs of the
Space Plan shall be reimbursable from the Improvement Allowance. Tenant and
Landlord shall cooperate in good faith to resolve any aspects of the Space Plan
that are not satisfactory to Landlord.

3. Plans and Specifications. After Landlord receives and approves the Space Plan
as provided above, Tenant will cause Architect to prepare the Plans and
Specifications for the Tenant Improvements and deliver a full set of the Plans
and Specifications within the time period set forth in the Timeline. This Plan
preparation will include Tenant’s Architect engaging Schmidt and Stacy to
prepare the MEP plans for the Tenant Improvements. Landlord will approve or
disapprove (specifically describing any reasons for disapproval) the Plans and
Specifications in writing on or before the date set forth in the Timeline. If
Landlord disapproves the Plans and Specifications, the Plans and Specifications
will be revised. Tenant will resubmit such revised Plans and Specifications for
approval (or disapproval) by Landlord on or before the date set forth in the
Timeline on the same basis as set forth above. After Landlord’s approval,
Landlord will submit the Plans and Specifications for permits and construction
bids in accordance with the Timeline. No deviation from the Building Standard
will be permitted in the Space Plan or the Plans and Specifications. Landlord
will not approve any deviations which Landlord reasonably believes (a) do not
conform to applicable codes, ordinances, Disability Laws and other Laws or are
disapproved by any governmental agency, (b) require services beyond the level
normally provided to other tenants in the Building, or (c) are of a nature or
quality that are inconsistent with Landlord's overall plan or objectives for the
Building.

4. Tenant Improvements. Landlord shall solicit bids for the Tenant Improvements
from no less than three (3) but not more than five (5) general contractors as
mutually approved by Tenant and Landlord (which may include some or all of the
general contractors listed in the definition of "Contractor" above). All
subcontracted work (except for fire alarm, Building automation system(s)
connections, Building roof work and work associated with existing warranties)
will be competitively bid by a minimum of three (3) qualified subcontractors in
each trade of work. Tenant and Landlord will mutually agree on the selection of
the Contractor to be the general contractor for the Tenant Improvements. Upon
selection of the Contractor, Landlord will enter into a construction contract
with the Contractor to perform the Work and making advances to Contractor from
the Improvement Allowance. The Tenant Improvements, pursuant to a construction
contract that will provide for Substantial Completion to occur within the time
period provided for in the Timeline and deliver possession of the Expansion
Space to Tenant. Tenant will be responsible for all direct and indirect costs of
the design and construction of the Tenant Improvements. Such costs may include,
without limitation, all costs of preparing the Space Plan, construction document
preparation, design, Plans and Specifications, general



NEW EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

conditions, labor, materials, wiring and cabling costs, MEP fees, and other
construction costs, the fees (on an hourly basis) of Contractor’s project
manager, Landlord’s construction manager and site superintendent for the Tenant
Improvements, and all costs incurred in connection with obtaining permits for
the Tenant Improvements and moving costs (not to exceed $37,360.05). If the
contracts for the construction of the Tenant Improvements will exceed the
Improvement Allowance, Tenant shall pay such excess in full. For all purposes of
ownership, including risk of loss thereto, the Tenant Improvements will
immediately upon installation be and remain a part of the Building and the
property of Landlord. Work shall be deemed to completed upon Substantial
Completion. Tenant hereby elects in writing to have Landlord's construction
manager, Cassidy Turley, manage the construction of the Tenant Improvements for
this phase and agrees that such construction manager shall receive a fee for
such services in an amount equal to three percent (3%) of the hard costs of
construction.

5. Funding of the Improvement Allowance. Landlord will cause the Tenant
Improvements to be substantially completed by Contractor in accordance with the
Plans and Specifications and will pay the costs thereof up to the amount of the
Improvement Allowance. In no event will Landlord have any obligation to pay for
any costs of the Tenant Improvements in excess of the Improvement Allowance or
to perform any work in the Premises that is not expressly contemplated by this
Lease. Tenant shall be solely responsible for any and all costs of constructing
the Tenant Improvements in excess of the Improvement Allowance (such excess to
be reimbursed or funded by Tenant within 30 days of receipt of invoice from
Landlord). Landlord shall not be required to make any advance of the Improvement
Allowance after December 31, 2014.

6. Changes to Plans and Specifications. Tenant will promptly notify Landlord if
Tenant desires to make any changes to the Tenant Improvements after Tenant has
approved the Plans and Specifications. If Landlord approves the revisions,
Tenant may carry out the changes contemplated therein. If the change order will
cause the cost of the Tenant Improvements to exceed the Improvement Allowance
(or if the cost of the Tenant Improvements already exceeds the Improvement
Allowance), Tenant shall reimburse or fund the cost of the change order within
30 days of receipt of invoice from Landlord..

7. Landlord’s Approval Rights. Landlord may withhold its approval of any Space
Plan, Plans and Specifications, change orders, or other work requested by Tenant
which Landlord reasonably determines may require work which: (a) exceeds or
adversely affects the structural integrity of the Building; (b) adversely
affects, or exceeds Tenant’s pro rata capacity of, any part of the heating,
ventilating, air conditioning, plumbing, mechanical, electrical, communication
or other systems of the Building; (c) will increase the cost of operation or
maintenance of any of the systems of the Property; (d) does not conform to
applicable building codes or is not approved by any governmental authority with
jurisdiction over the Premises; (e) is not a building standard item or an item
of equal or higher quality; or (f) may detrimentally affect the uniform
appearance of the Property.

8. Tenant’s Representative. Tenant designates Steve Hardy as the representative
of Tenant having authority to approve the Plans and Specifications, request or
approve any change order, give and receive all notices, consents, approvals and
directions regarding the Tenant Improvements, and to otherwise act for and bind
Tenant in all matters relating to the Tenant Improvements. Tenant will have the
right to change the Tenant Representative by giving notice of such successor
Tenant Representative to Landlord at any time.

NEW EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

9. Tenant Finish Work. Tenant may elect to have Landlord's electrical contractor
who is performing the electrical work as part of the Work install computer
network (Ethernet or similar) and telephone wiring at the time this electrical
contractor is also running electrical power to outlets and workstations. If the
costs of constructing the Tenant Improvements are less than the Improvement
Allowance, the cost for such work shall be paid from the Improvement Allowance.
If there are not sufficient funds in the Improvement Allowance after the payment
of all such costs, Tenant shall be responsible for paying the difference. All
finish work and decoration and other work desired by Tenant and not included
within the Tenant Improvements as set forth in the approved Plans and
Specifications (including specifically, without limitation, the design and
installation of all computer systems, telephone systems, telecommunications
systems, removable fixtures, furnishings, and equipment) will be designed,
furnished and installed by Tenant and may be chargeable against the Improvement
Allowance. Tenant will perform all such work in the same manner and following
the same procedures as are provided in this Lease for Alterations. Landlord is
under no obligation to inspect, or supervise any such work, and Landlord shall
have no liability or responsibility whatsoever therefor.

10. Liens and Claims.

(a) Tenant will keep the Property and the Complex free from any mechanics',
materialmen's, designers' or other liens arising out of any work performed,
materials furnished or obligations incurred by or for Tenant or any person or
entity claiming by, through or under Tenant. Tenant will upon request record and
post notices of non-responsibility or such similar protective notices as
Landlord may reasonably request. If any such liens are filed against Tenant or
the Property or Tenant’s leasehold estate as a result of the failure to pay any
amount that is Tenant’s responsibility and Tenant, within 45 days after such
filing, does not release the same of record or provide Landlord with a bond or
other surety satisfactory to Landlord protecting Landlord and the Property and
the Complex against such liens, Landlord may, without waiving its rights and
remedies based upon such breach by Tenant and without releasing Tenant from any
obligation under the Lease, cause such liens to be released by any means
Landlord deems proper, including, but not limited to, paying the claim giving
rise to the lien or posting security to cause the discharge of the lien. In such
event, Tenant will reimburse Landlord, as Rent, for all amounts Landlord pays
(including, without limitation, reasonable attorneys' fees and costs). To the
fullest extent allowable under the Laws, Tenant releases and will indemnify,
protect, defend (with counsel reasonably acceptable to Landlord) and hold
harmless the Landlord Related Parties and the Property and the Complex from and
against any Claims in any manner relating to or arising out of the Tenant
Improvements, any of the Work or any other work performed, materials furnished
or obligations incurred by or for Tenant or any person or entity claiming by,
through or under Tenant, but not for any Claims arising from the Work or
materials furnished and obligations incurred in connection with any the Work to
the extent such Claims are the result of Landlord’s failure to timely pay the
Improvement Allowance in accordance with the terms of this New Exhibit “D”.

NEW EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

(b) Landlord shall not permit any such liens to be placed upon Tenant or the
Premises or Tenant’s leasehold estate as a result of Landlord’s failure to
timely pay the Improvement Allowance in accordance with the terms of this New
Exhibit “D”. If any such liens are filed against Tenant or the Premises or
Tenant’s leasehold estate as a result of the failure to pay any amount that is
Landlord’s responsibility and Landlord, within 45 days after such filing, does
not release the same of record or provide Tenant with a bond or other surety
satisfactory to Tenant protecting Tenant and Tenant’s leasehold estate against
such liens, Tenant may, without waiving its rights and remedies based upon such
breach by Landlord and without releasing Landlord from any obligation under the
Lease, cause such liens to be released by any means Tenant deems proper,
including, but not limited to, paying the claim giving rise to the lien or
posting security to cause the discharge of the lien. All reasonable sums paid
and costs incurred by Tenant to do so will be credited against Rent that first
become due following such events or, at Tenant’s option, Landlord will promptly
reimburse Tenant for all sums paid and costs incurred. To the fullest extent
allowable under the Laws, Landlord releases and will indemnify, protect, defend
(with counsel reasonably acceptable to Tenant) and hold harmless Tenant, the
Premises and Tenant’s leasehold estate in the Premises from and against any
Claims in any manner relating to or arising out of Landlord’s failure to timely
pay the Improvement Allowance in accordance with the terms of this New Exhibit
“D”.

NEW EXHIBIT D – TENANT IMPROVEMENTS AGREEMENT

 

 

NEW EXHIBIT D-1

 

Timeline (attached)

 

 

 

 [timeline.gif]

